—In a proceeding, inter alia, to validate petitions designating petitioner as a candidate in the Democratic Party primary election to be held on September 12, 1978 for the public office of Member of the Assembly for the 50th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 18, 1978, which, after a hearing, inter alia, directed the Board of Elections to remove the petitioner’s name from the appropriate ballot. Judgment affirmed, without costs or disbursements (see Matter of Thompson v Hayduk, 45 AD2d 941, aifd 34 NY2d 980). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.